                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WARING PARK,                                       Case No. 18-cv-06621-SI
                                   8                    Plaintiff,
                                                                                            ORDER DENYING WITHOUT
                                   9               v.                                       PREJUDICE APPLICATION TO
                                                                                            PROCEED IN FORMA PAUPERIS
                                  10     UNITED STATES,
                                                                                            Re: Dkt. No. 3
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff Waring Park, appearing pro se, has filed a complaint and an application for leave

                                  15   to proceed in forma pauperis (IFP), without prepayment of the filing fees. Dkt. Nos. 1, 3.

                                  16           28 U.S.C. § 1915(a) authorizes the Court to permit the filing of a lawsuit, without

                                  17   prepayment of the filing fees, by a person who submits an affidavit showing that he is unable to pay

                                  18   the fees.

                                  19           The IFP application that the Court received is missing pages 2 and 3. Plaintiff’s application

                                  20   to proceed in forma pauperis is therefore DENIED as incomplete. Plaintiff must re-submit a

                                  21   complete IFP application or pay the filing fee no later than November 27, 2018.

                                  22

                                  23           IT IS SO ORDERED.

                                  24   Dated: November 5, 2018

                                  25                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  26                                                   United States District Judge
                                  27

                                  28
